USCA4 Appeal: 22-6560      Doc: 5         Filed: 08/23/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6560


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DOREY JOYNER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Statesville. Kenneth D. Bell, District Judge. (5:19-cr-00069-KDB-DCK-1)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Dorey Joyner, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6560      Doc: 5         Filed: 08/23/2022     Pg: 2 of 2




        PER CURIAM:

               Dorey Joyner appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release and for appointment of counsel. We

        review a district court’s order granting or denying a compassionate release motion for

        abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard

        of review), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and conclude

        that the district court did not abuse its discretion. The court denied the compassionate

        release motion after reviewing the record, including the presentence report, and explaining

        why Joyner failed to demonstrate extraordinary and compelling circumstances. See United

        States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation

        required for denial of straightforward compassionate release motion). We therefore affirm

        the district court’s order. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       AFFIRMED




                                                     2